Citation Nr: 1618824	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating, a disability rating in excess of 10 percent from July 1, 2008 to February 26, 2014, and a disability rating in excess of 20 percent from February 27, 2014 for degenerative disc disease of the lumbar spine.

2.  Entitlement to an effective date earlier than July 1, 2008 for a 10 percent disability rating for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2000 and from February 2004 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In a July 2008 rating decision and a July 2008 Supplemental Statement of the Case, the RO granted entitlement to a disability rating of 10 percent for the Veteran's back disability, but no higher, effective July 1, 2008.  The Board is aware that in a July 2008 written statement, the Veteran stated he was satisfied, and that he wished to withdraw his appeal for an increased disability rating.  However, as discussed in its prior June 2015 decision, the Board finds that a December 2008 statement submitted by the Veteran, indicating that he disagreed with the effective date for the grant of the 10 percent disability rating for his back, as well as disagreeing with the 10 percent disability rating itself, constitutes a timely notice of disagreement with the July 2008 rating decision.  Accordingly, the claims for an earlier effective date and an increased disability rating are on appeal from the July 2008 rating decision. 

In February 2010, the RO issued a Statement of the Case addressing the effective date issue and a Supplemental Statement of the Case addressing the evaluation assigned for the Veteran's back disability.  As the Veteran marked on his February 2010 VA Form 9, "I want to appeal all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case that my local VA office sent to me," the Veteran has perfected his appeal as to both issues.

In December 2014, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

At his December 2014 videoconference hearing, the Veteran waived his right to have his representative help him with the hearing, and stated he did not wish to revoke representation.  In a March 2015 appellate brief, the Veteran's representative deferred to the Veteran's choice to forego assistance at his hearing, and declined the opportunity to submit an informal hearing presentation.

In May 2015, VA received a letter from representative C.L. indicating he was withdrawing as the Veteran's representative.  A VA Form 21-22 appointing C.L. as the Veteran's representative had been submitted in October 2010.  However, the Veteran had already revoked C.L.'s representation by his May 2013 submission of a VA Form 21-22 appointing the American Legion as his representative. 

In June 2015, the Board remanded the Veteran's appeal for additional evidentiary development.  In that decision, the Board referred the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In light of the fact that the AOJ has not taken any action on this claim yet, and the fact that the Veteran has asserted that his service-connected back disability has impeded his ability to work, the Board is recognizing the Veteran's TDIU claim as part and parcel of his lumbar spine increased rating claim, and is listing it as an issue currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  From May 2, 2005 to February 26, 2014, the Veteran's service-connected degenerative disc disease manifested in pain, limitation of motion, and muscle spasms or guarding severe enough to result in an abnormal spinal contour.  Remaining functional forward flexion was no worse than 70 degrees.  

2.  From February 27, 2014 to the present day, the Veteran's service-connected degenerative disc disease manifested in functional forward flexion to only 30 degrees during periods of flare-up.


CONCLUSIONS OF LAW

1.  An initial rating of 20 percent for lumbar degenerative disc disease is warranted, effective May 2, 2005 to February 26, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  A rating of 40 percent for lumbar degenerative disc disease is warranted, effective February 27, 2014 to the present day.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 
The Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for the Veteran's lumbar degenerative disc disease has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to a higher initial rating for that disability are fully satisfied, and any defect in the notice is not prejudicial.  In any event, the Veteran received notice letters from VA in June 2005, September 2005, May 2008, and April 2010.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, and his own lay statements and argument.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence.

The Veteran was afforded VA examinations of his spine in July 2005, July 2008, April 2011, February 2014 and September 2015.  The Board observes that the findings contained within the corresponding examination reports are adequate for adjudicatory purposes.  It is clear that these examiners were aware of the Veteran's pertinent medical history, and rendered relevant findings responsive to the key medical questions at issue in this appeal, to include range of motion assessments and the level of impairment caused by pain, weakness, fatigue or incoordination.  The Board accordingly finds that a remand to afford the Veteran an additional VA examination is not required, and VA's duty to assist with respect to obtaining examinations or opinions addressing the severity of the Veteran's spine disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303   (2007).

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the evidence necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 
The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran is specifically service-connected for degenerative disc disease of the lumbar spine, L5-S1 central disc extrusion (previously L5-S1 central disc extrusion and low back strain).  The evidence of record identifies various other lumbar spine diagnoses to include degenerative arthritis and intervertebral disc syndrome.  As discussed below, the Veteran's chief impairment is with low back pain, back spasms, and limitation of motion.  The evidence of record does not delineate the extent to which the Veteran's low back pain, spasms, and limitation of motion are due to any one particular lumbar spine disability.  When it is not possible to separate the effects of the service-connected disability from other conditions, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Accordingly, for the purposes of this decision, all impairment of the lumbar spine demonstrated by the record will be considered to be related solely to his service-connected spine disability in the adjudication of the claim.

The RO has rated the Veteran's lumbar spine disability under Diagnostic Code 5242 for degenerative arthritis of the lumbar spine.  The Rating Schedule directs that spine disabilities rated under Diagnostic Codes 5235 to 5242 should be rated under common criteria found in the General Rating Formula for Diseases and Injuries of the Spine.  Significantly, as noted above, there is also evidence suggesting that the Veteran has intervertebral disc syndrome (IVDS) manifesting in incapacitating episodes.  IVDS is rated under Diagnostic Code 5243, which instructs that IVDS should be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  As such, the Board will evaluate the Veteran's spine disability under both formulas.

A. General Rating Formula

Under the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness exists that does not result in abnormal gait or abnormal spinal contour; or a vertebral body fracture exists with loss of 50 percent or more of the height.  

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding exists that is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine exists.

 A 50 percent rating is warranted where unfavorable ankylosis of the thoracolumbar spine exists.

 A 100 percent rating is warranted where unfavorable ankylosis of the entire spine exists.

The Veteran has been rated noncompensably (zero percent) disabling under the General Rating Formula from the day following his separation from active service, May 2, 2005 to June 31, 2008; 10 percent disabling from July 1, 2008 to February 26, 2014; and 20 percent disabling from February 27, 2014 to the present day.  As noted in the Introduction above, the Veteran believes he should be rated at the very least, 10 percent disabling since May 2005, and continues to assert higher ratings are appropriate during the entire period under review.  In so far as the Veteran has perfected two appeals-(1) a claim for an increased initial rating at all stages, and (2) a claim for the assignment of an effective date earlier than July 1, 2008 for the award of a 10 percent disability rating-the Board wishes to make clear that, at its core, the key question at issue in this case is whether the Veteran's service-connected lumbar spine disability is properly rated for all times dating from May 2005 to the present day.  As such, the Board will conduct a single analysis below, but the end results will be responsive to both appeals.  In particular, the Board is granting an increased initial rating from 0 to 20 percent (but no higher) from May 2, 2005 to February 26, 2014.  As a result, the Veteran's claim for an increased rating for that stage is granted only in part (as a rating greater than 20 percent from May 2, 2005 to February 26, 2008 is not warranted); however, the Veteran's request for an effective date earlier than July 1, 2008 for the assignment of a 10 percent rating is, in essence, granted in full.  

Turning to the evidence of record, the Veteran first visited VA for treatment of his spine disability on May 23, 2005.  He reported chronic low back pain all the time, localized in his lower back, with no radiating pain or bladder or bowel incontinence.  He was able to walk unassisted, in no acute distress.  He was assessed as having chronic low back pain, and was prescribed muscle relaxants, which he declined.  

VA subsequently scheduled the Veteran for a VA spine examination in July 2005.  At that examination, the Veteran was able to ambulate without support, and walk with a normal gait.  He showed no evidence of gross spasm or deformity.  He was able to forward flex to 95 degrees, extend to 20 degrees, had left and right lateral flexion of 30 degrees respectively, and left and right lateral rotation of 25 degrees respectively.  His pain level after repetitive use was rated 1 out of 10, and the examiner described the Veteran as having full ranges of motion with good strength and speed on active and passive motion.  The examiner specifically pointed out that there was no incoordination or fatigability.  Crucially however, x-rays taken for the examination showed the presence of a "straightening of the lumbar curve" that "may be secondary to spasm."  

The Veteran had continued complaints of back pain that limited his activity in the months following his July 2005 VA examination.  See, e.g., a September 2, 2005 Mental Health Note (reporting daily and continuous low back pain of 6/10, intensified by physical activity).  After VA assigned an initial noncompensable rating, the Veteran asserted in a March 2006 Notice of Disagreement that he did not feel he received an adequate VA examination in July 2005.  He was subsequently afforded another VA examination in July 2008.  

At his July 2008 examination, the Veteran reported pain of 3 to 5 out of 10 most of the time, although sometimes it was worse, to include when he experienced a severe muscle spasm a few weeks earlier.  The Veteran also reported stiffness and fatigability.  He had not experienced numbness, tingling, or weakness in his extremities, and had not had any bowel or bladder incontinence.  He was able to function at work, but had to miss 3 days over the past year due to flares of his back pain.  He could walk for a few miles, could sit for unlimited amounts of time, but could stand for only 30 to 60 minutes due to pain.  He was noted to have 4 to 5 flares during the past year, lasting between 2 and 2.5 days each.  In the past flares, were treated with painkillers, although the Veteran indicated he is now trying to avoid all medications.  He had two incapacitating episodes over the past year, requiring physician-ordered bedrest which lasted 2 days each time.  Upon physical evaluation, the Veteran exhibited normal gait without scoliosis.  There was moderate tightness and mild to moderate tenderness to palpation in the lower lumbar paraspinals.  Thoracolumbar range of motion measured with a goniometer demonstrated forward flexion to 80 degrees with pain throughout range of motion.  Extension was to 30 degrees with pain at 30 degrees. Left and right lateral flexion and left and right lateral rotation were each to 25 degrees with pain at 25 degrees.  There was no change in pain following repetition.  Notably, the examiner indicated that there was no change in active or passive range of motion following repeat testing and no additional loss of range of motion was recommended due to painful motion, weakness, impaired endurance, incoordination or instability.  MRI testing showed the presence of L5-S1 central disc extrusion.  

VA treatment records dating from July 2008 to January 2009 include several physical therapy notes documenting continued treatment for back pain, stiffness and limitation of motion.  Range of motion assessments on October 30, 2008, November 5 and 18, 2008, December 1, 16, and 30, 2008, and January 12, 2009 all indicated that the Veteran had the ability to forward flex 100 percent (90 degrees), extend 75 percent (22.5 degrees), laterally flex 90 percent (27 degrees) bilaterally, and laterally rotate 90 percent (27 degrees) bilaterally, all with pain.  A January 27, 2009 VA physical therapy discharge note noted improved extension to 90 percent (27 degrees).  

Significantly, and crucial to this analysis, a VA physician noted on August 7, 2008 that the Veteran experienced "chronic spasms" and pain rated 3/10 on that day.  On October 30, 2008, November 5, 2008, December 1, 16, and 30, 2008, and January 12 and 27, 2009, the Veteran exhibited very decreased lumbar lordosis, increased thoracic kyphosis, and a sway back posture.  On February 26, 2009, the Veteran received training for use of a lumbar traction device, which was ordered for him to use every few days or as needed for back pain.  

In an April 2009 Statement in Support of Claim, the Veteran expressed continued frustration with not being compensated adequately for his back pain and back spasms.  On a February 2010 VA Form 9, the Veteran again reiterated that his back disability should be rated higher due to the fact that he experiences muscle spasms.  

Private treatment records from 2010 and 2011 from Exempla Northwest, similarly note ongoing treatment for pain, spasms and stiffness.  The Veteran also reported a history of pain and spasms at an April 2011 VA examination.  At that examination, the Veteran was able to flex from 0 to 70 degrees, extend from 0 to 20 degrees, had left and right lateral flexion of 0 to 20 degrees, and left and right lateral rotation from 0 to 30 degrees, all with pain and/or discomfort.  Although no specific spine abnormality was identified at the April 2011 VA examination other than a prominent central disc extrusion at L5/S1, a private treatment report dated just two months later, on June 23, 2011, from Dr. L.M. pertinently indicated that the Veteran has loss of lumbosacral lordosis and positive loss of lumbar spine lordosis.  

From June 2011 to the time of his February 2014 VA examination, the Veteran's range of motion assessments continued to show limited motion with pain.  See a November 14, 2012 VA Musculoskeletal Consult Report (indicating complaint of stabbing pain and back spasms, with full flexion, extension bending and rotation, but with axial pain); an April 23, 2013 VA outpatient note (indicating pain with lumbar extension, no pain with flexion); and June 18, 2013, August 13, 2013 and September 25, 2013 VA treatment notes indicated full range of motion.

The evidence discussed above demonstrates that from May 2005 to February 2014, the Veteran's service-connected lumbar spine disability manifested in pain, limitation of motion, muscle spasms, and at times abnormal spinal contour in the form of loss of lordosis.  Applying the General Rating Formula, it is clear that the Veteran's thoracolumbar spine has never been ankylosed.  Unfavorable ankylosis is a condition in which the cervical, lumbosacral or entire spine is fixed in flexion or extension.  If a spinal segment is fixed in a neutral position (zero degrees), favorable ankylosis exists.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Diagnostic Codes 5235-5242, Note (5).  The evidence demonstrates that throughout the appeal period, the Veteran has been able to move his spine in all directions.  As such, ratings of 100, 50, or 40 percent (due to favorable ankylosis) are not available under the General Rating Formula.  

A 40 percent rating may still be warranted if the Veteran's lumbar spine disability manifested in limitation of flexion to 30 degrees or less.  However, from May 2005 to February 2014, no range of motion assessment demonstrated limitation so severe as to prohibit the Veteran from forward flexing to only 30 degrees, even when considering the effects of pain, fatigue and repetitive use.

Significantly however, in light of the fact that the evidence demonstrates the presence of muscle spasms (at times severe) throughout the period of review, as well as intermittent abnormal spinal contour in the form of loss of lordosis and straightening of the spine, the Board believes the assignment of an initial rating of 20 percent is warranted, effective May 2, 2005 to February 26, 2014.  Indeed, even upon his first examination by VA in July 2005, x-rays showed the presence of a "straightening of the lumbar curve" that "may be secondary to spasm."  As noted above, he was described as having very decreased lumbar lordosis, increased thoracic kyphosis, and a sway back posture at least seven different times in 2008 and 2009, and in June 2011, his private physician pertinently observed that the Veteran has loss of lumbosacral lordosis.  Notably, at the Veteran's most recent VA examination in September 2015, the VA examiner specifically identified the presence of muscles spasms resulting in abnormal gait or abnormal contour of the spine.  

Under the General Rating Formula, a 20 percent rating may be assigned where muscle spasm or guarding exists severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Resolving all doubt in the Veteran's favor, the Board finds that such level of disability has been present since the effective date of his service-connection award.  To this extent, the Veteran's claim for an effective date earlier than July 1, 2008 for the award of a 10 percent rating is granted in full.  The Veteran's claim for a compensable rating from May 2, 2005 to June 31, 2008, and a rating in excess of 10 percent from July 1, 2008 to February 26, 2014 is also granted, but only in part, as the Board is awarding a 20 percent rating, but no higher, for the Veteran's lumbar spine disability from May 2, 2005 to February 26, 2014.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca.  However, for the time period from May 2, 2005 to February 26, 2014, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board recognizes, and in no way disputes, that the Veteran experienced ongoing and continuous low back pain throughout this period.  The Veteran is competent to attest to his own observable symptoms, and the statements he has submitted from his treating physicians are consistent with the Veteran's own lay statements.  Indeed, even assuming that the Veteran experiences aching, tenderness in the low back muscles, and back spasms that occasionally require recovery in bed, there is no evidence of record contradicting the objective range of motion findings of the examiners listed above.  Indeed, the Veteran has demonstrated that even upon repetitive use testing, the Veteran was able to achieve forward flexion well above the minimum requirement of 30 degrees for an increased rating to 40 percent for all times during the period from May 2, 2005 to February 26, 2014.  

The Board finds that the Veteran's competent and credible complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation in excess of 20 percent from May 2, 2005 to February 26, 2014.  Indeed, the Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence described above to be more probative than his lay evidence in determining that his lumbar spine disability does not meet the criteria for a rating in excess of 20 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Significantly however, the evidence does demonstrate for the first time that the Veteran exhibited significant impairment of his ability to forward flex due to pain at his February 27, 2014 VA examination, such that an increased rating from 20 to 40 percent is warranted as of that date, based on Deluca factors.  

Upon initial measurement, the February 2014 VA examiner noted that the Veteran could forward flex to 85 degrees (with pain beginning at 30 degrees); extend to 20 degrees (with pain beginning at 10 degrees); had right and left lateral flexion to 25 degrees (with pain beginning at 10 degrees); and right and left lateral rotation to 25 degrees (with pain beginning at 10 degrees).  After three repetitions, the Veteran exhibited forward flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 25 degrees.  

In discussing functional loss, the February 2014 VA examiner specified that the Veteran does have additional limitation in range of motion and functional loss of the thoracolumbar spine following repetitive use testing, to include less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weight bearing.  Crucially, the examiner noted that pain could significantly limit the Veteran's functional ability during flare-ups or when the spine is used repeatedly over a period of time.  In particular, the examiner stated that the Veteran spends some days "walking around with a straight back," and that "[h]e will lose 50% of his flexion, about 30 to 50 degrees of flexion" due to such pain.  Assuming the Veteran could forward flex to only 80 degrees after three repetitions, if he were to lose an additional 50 degrees due to pain upon additional repetitive use, his limitation of flexion would be to only 30 degrees.  Limitation of flexion to 30 degrees, or favorable ankylosis of the thoracolumbar spine warrants the assignment of a 40 percent rating under the General Rating Formula.  Resolving all doubt in the Veteran's favor, a 40 percent rating is assigned from February 27, 2014 to the present day based on the functional impairment and functional loss factors contemplated under the provisions of 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca.  

The Board is aware that at the Veteran's most recent VA examination, which took place in September 2015, makes no mention of the presence of flare-ups.  That stated, the Veteran did indicate that he avoids repetitive use of his back, and the examiner found that the Veteran's pain and fatigue significantly limited functional ability with repeated use over a period of time.  As such, the Board sees no reason to call into question the prior findings of the February 2014 VA examiner, who pertinently noted the 30 to 50 degree decrease in range of motion during flare-ups.  

A rating higher than 40 percent from February 27, 2014 to the present day is not warranted under the General Ratings Formula, as the evidence of record clearly demonstrates that the Veteran's lumbar spine is not unfavorably ankylosed, nor does the Veteran experience the functional equivalent of unfavorable ankylosis upon repetitive use, or due to pain, fatigability, or incoordination during flare-ups.  

Note (1) of the General Ratings Formula instructs VA to evaluate any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, separately, under an appropriate diagnostic code.  Significantly, the RO has already awarded the Veteran separate compensable ratings for right and left leg sciatic nerve radiculopathy, as associated with his service-connected lumbar spine disability.  The Veteran has not exhibited any other neurological abnormalities, to include bowel or bladder impairment, throughout the period under review.  

In sum, under the General Rating Formula, the Board concludes that the Veteran is entitled to a 20 percent initial rating for his lumbar spine disability from May 2, 2005 to February 26, 2014, and a 40 percent rating from February 27, 2014 to the present day.

B. Formula for Rating Intervertebral Disc Syndrome

Considering the available ratings under the General Rating Formula discussed above, rating the Veteran alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes instead of the General Rating Formula would not avail the Veteran.  See 38 C.F.R. § 4.71a, DC 5243.  Indeed, to warrant the assignment greater than 20 percent from under the IVDS Formula, intervertebral disc syndrome must manifest in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For the assignment of a rating higher than 40 percent, intervertebral disc syndrome must manifest in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

At his December 2014 hearing, the Veteran indicated that he was prescribed bed rest for a day and a half upon injuring his back during service, but there was no instance of time since service that he could recall being prescribed bed rest by a physician.  The Veteran's service treatment records confirm prescription of bed rest for 1.5 days at the time of his injury.  See a February 17, 2005 Statement of Medical Examination and Duty Status.

At his July 2008 VA examination, the Veteran reported having two incapacitating episodes due to back flare-ups over the prior year requiring physician-ordered bed rest, but each episode lasted only 2 days.  Exact dates were uncertain.

At his April 2011 VA examination, the Veteran denied experiencing any incapacitating episodes during the prior twelve months requiring physician-ordered bed rest.

At the Veteran's February 2014 VA examination, the VA examiner indicated that the Veteran had incapacitating episodes during the past twelve months due to IVDS with bed rest prescribed by a physician for at least two weeks, but less than four weeks.

Finally, at the Veteran's September 2015 VA examination, the VA examiner indicated that the Veteran had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past twelve months.

Assuming all of the above information is accurate, and that the Veteran has experienced intermittent incapacitating episodes due to IVDS requiring physician-ordered bed rest, such episodes have not occurred often enough, or for long enough duration to warrant the assignment of a rating higher than 20 percent during any time within the appeal period-from May 2, 2005 to the present day.  As noted above, to be assigned a rating of 40 percent or higher under the IDVS Formula, the disability must manifest in incapacitating episodes having a total duration of at least four weeks in a given twelve-month span.  Because the Veteran's incapacitating episodes occur less frequently and for less time than is required for the assignment of higher ratings than those available under the General Rating Formula, application of the IVDS Formula is of no benefit to the Veteran.

C. Extraschedular Considerations

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar degenerative disc disease are in adequate.  As noted above, the Veteran's disability manifests primarily in pain, spasms, limitation of motion and abnormal spinal contour.  Additional functional loss due to factors such as pain, weakness and incoordination were specifically considered when applying the criteria outlined in the schedule for the Veteran's lumbar spine disability. Indeed, the Veteran's level of impairment is contemplated by the rating criteria outlined in the General Rating Formula for Disease and Injuries of the Spine. 

The Board therefore has determined that referral of the Veteran's lumbar spine disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

The Veteran has not alleged, nor does the record suggest that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record.")   Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

ORDER

An initial rating of 20 percent, but no higher, for degenerative disc disease of the lumbar spine is granted, effective May 2, 2005 to February 26, 2014.

A rating of 40 percent, but no higher, for degenerative disc disease of the lumbar spine is granted, effective February 27, 2014 to the present day.  


REMAND

As noted in the Introduction above, during the pendency of his appeal, the Veteran reasonably raised the issue of entitlement to TDIU.  Indeed, the Veteran's former representative specifically requested consideration of entitlement to TDIU in an October 1, 2010 letter.  The medical evidence has also indicates that the Veteran's lumbar spine disability may impact his ability to secure or follow a substantially gainful occupation.  See, e.g., a May 2, 2013 VA Rheumatology Note (indicating that the Veteran reported daily back pain, as bad as 7/10 and limiting his ability to work); see also the September 2015 VA examiner's report, at 13 (indicating that the Veteran's thoracolumbar spine condition impacts his ability to work, with restrictions on lifting, standing, walking, and requiring accommodation for driving and sitting with lumbosacral support).  

Although the Board referred the issue of entitlement to TDIU to the AOJ in its prior June 2015 decision, it does not appear that the AOJ has taken any action on the matter.  Based on the evidence discussed immediately above, the Board finds that the Veteran's request for a higher rating for his lumbar spine disability includes a request for TDIU, and the issue is therefore part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran informing him of the evidence required to establish entitlement to TDIU under 38 C.F.R. §4.16(a) and (b).

2.  After accomplishing any additional development deemed appropriate, adjudicate the claim for a TDIU rating, to include consideration of whether a referral to VA's Director of Compensation under 38 C.F.R. § 4.16(b) is appropriate for any period where the schedular eligibility requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  If the benefits sought in connection with the claim remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


